                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

    VICTOR MICHEL, ET AL.                                   CIVIL ACTION

    VERSUS                                                     NO. 18-4738

    FORD MOTOR COMPANY, ET AL.                            SECTION “R” (4)


                         ORDER AND REASONS

       Before the Court are defendants Cummins’s and Ford’s motions to

exclude or limit the expert testimony of Dr. Brent Staggs,1 Dr. Murray

Finkelstein,2 and Christopher Depasquale. 3          Because the experts’

methodologies are reliable and their opinions are relevant, the Court denies

the motions.



I.     BACKGROUND

       This case arises out of Victor Michel’s alleged asbestos exposure as a

result of his work as a mechanic and generator service technician. 4 Michel

worked as a parts delivery driver, truck mechanic, generator service




1    R. Doc. 67.
2    R. Doc. 68.
3    R. Doc. 69.
4    R. Doc. 1 at 2. A more in-depth discussion of the facts underlying this
dispute can be found in the Court’s August 28, 2018 order. See R. Doc. 34.
technician, and “owner operator” from 1965 to 2005. 5 He filed this action in

state court on July 28, 2017, after being diagnosed with mesothelioma.6

Defendants removed the case to federal court on May 8, 2018. 7 On June 12,

2018, Michel died. 8 The Court substituted his survivors as plaintiffs on July

10, 2018. 9 Defendants have now filed motions to exclude or limit the expert

testimony of plaintiffs’ experts, Dr. Brent Staggs, Dr. Murray Finkelstein, and

Christopher Depasquale. 10 Plaintiffs oppose the motions. 11



II.   LEGAL STANDARD

      This is a toxic torts case in which plaintiffs allege that brakes and

gaskets containing asbestos caused Michel’s mesothelioma. Accordingly,

plaintiffs   must   show   general   causation—that    asbestos    can   cause

mesothelioma—and specific causation—that defendants’ products caused

Michel’s mesothelioma. See Knight v. Kirby Inland Marine Inc., 482 F.3d

347, 351 (5th Cir. 2007) (“General causation is whether a substance is

capable of causing a particular injury or condition in the general population,


5     R. Doc. 1-2 at ¶ 6.
6     Id.
7     R. Doc. 1.
8     R. Doc. 21.
9     Id.
10    R. Doc 67; R. Doc. 68; R. Doc. 69.
11    R. Doc. 72; R. Doc. 73; R. Doc. 74.
                                      2
while specific causation is whether a substance caused a particular

individual’s injury.”). A court may admit specific-causation evidence only

after the plaintiff has produced admissible evidence on general

causation. See id. (“[I]f it concludes that there is admissible general-

causation evidence, the district court must determine whether there is

admissible specific-causation evidence.”).

      A district court has considerable discretion to admit or exclude expert

testimony under Federal Rule of Evidence 702, which governs the

admissibility of expert testimony. See Gen. Elec. Co. v. Joiner, 522 U.S. 136,

138-39 (1997); Seatrax, Inc. v. Sonbeck Int’l, Inc., 200 F.3d 358, 371 (5th Cir.

2000).    Rule 702 provides that a witness “qualified as an expert by

knowledge, skill, experience, training, or education” may provide opinion

testimony when “scientific, technical, or other specialized knowledge will

assist the trier of fact to understand the evidence or to determine a fact in

issue.” Fed. R. Evid. 702. To be admissible, Rule 702 requires that (1) the

testimony be based on sufficient facts or data, (2) the testimony be the

product of reliable principles and methods, and (3) the witness apply the

principles and methods reliably to the facts of the case. Id.

      In Daubert v. Merrell Dow Pharmaceuticals, Incorporated, the

Supreme Court held that Rule 702 requires the district court to act as a


                                       3
gatekeeper to ensure that “any and all scientific testimony or evidence

admitted is not only relevant, but reliable.” 509 U.S. 579, 589 (1993); see also

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147-48 (1999) (clarifying that

the Daubert gatekeeping obligation applies to all forms of expert testimony).

The Court’s gatekeeping function involves a two-part inquiry. First, the

Court must determine whether the expert testimony is reliable. The party

offering the testimony has the burden to establish reliability by a

preponderance of the evidence. See Moore v. Ashland Chem. Inc., 151 F.3d

269, 276 (5th Cir. 1998). The Court must assess whether the reasoning or

methodology underlying the expert’s testimony is valid. See Daubert, 509

U.S. at 590. The aim is to exclude expert testimony based merely on

subjective belief or unsupported speculation. See id. The Court’s inquiry

into the reliability of expert testimony is flexible and necessarily fact-specific.

See Seatrax, Inc. v. Sonbeck Int’l, Inc., 200 F.3d 358, 372 (5th Cir. 2000).

      Second, the Court must determine whether the expert’s reasoning or

methodology “fits” the facts of the case and whether it will assist the trier of

fact to understand the evidence. See Daubert, 509 U.S. at 591. This is

primarily an inquiry into the relevance of the expert testimony. See id.; see

also Bocanegra v. Vicmar Servs., Inc., 320 F.3d 581, 584 (5th Cir. 2003).

Expert testimony is unnecessary if the court finds that “the jury could adeptly


                                        4
assess [the] situation using only their common experience and knowledge.”

Peters v. Five Star Marine Serv., 898 F.2d 448, 450 (5th Cir. 1990).

      But a court’s role as a gatekeeper does not replace the adversary

system. Daubert, 509 U.S. at 596. “Vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of

proof are the traditional and appropriate means of attacking shaky but

admissible evidence.” Id. “As a general rule, questions relating to the bases

and sources of an expert’s opinion affect the weight to be assigned that

opinion rather than its admissibility and should be left for the jury’s

consideration.” United States v. 14.38 Acres of Land, 80 F.3d 1074, 1077

(5th Cir. 1996) (quoting Viterbo v. Dow Chem. Co., 826 F.2d 420, 422 (5th

Cir. 1987)).



III. DISCUSSION

      A.       Motion to Exclude or Limit Dr. Brent Staggs’s

               Testimony

      Defendants argue that Dr. Brent Staggs’s testimony should be excluded

because his opinions are the product of an unsound methodology. 12 Dr.

Staggs is a pathologist who seeks to give both general and specific causation


12    R. Doc. 67-1 at 1.
                                     5
opinions at trial.13 His general causation opinion is that even brief or low-

dose     asbestos    exposure   can    cause    peritoneal   mesothelioma.14

See Knight, 482 F.3d at 351 (“General causation is whether a substance is

capable of causing a particular injury or condition in the general population

. . . .”); Seaman v. Seacor Marine L.L.C., 326 F. App’x 721, 726 (5th Cir.

2009) (a general causation opinion must incorporate the level of exposure

and the type of cancer at issue). His specific opinion is, first, that Michel’s

mesothelioma was caused by his cumulative asbestos exposure, and second,

that the products of each defendant substantially contributed to Michel’s

illness. 15   Knight, 482 F.3d at 351 (“[S]pecific causation is whether a

substance caused a particular individual’s injury.”). Staggs’s opinions—as

expressed in his initial report, supplemental reports, and his timely disclosed

affidavit 16—are based on his review of the medical records, exposure history,


13    R. Doc. 67-6 at 8.
14    R. Doc. 73-1 at 3-8.
15    R. Doc. 67-6 at 8.
16    Defendants argue that at the time Dr. Staggs issued his original report,
on August 2, 2017, he did not have sufficient facts or data to render his
opinion. See R. Doc. 93 at 2-3. But Dr. Staggs properly supplemented his
report as more factual materials became available, so the Court looks to his
opinion as expressed in the original and supplemented reports together. See
Metavante Corp. v. Emigrant Sav. Bank, 619 F.3d 748, 762 (7th Cir. 2010)
(holding that expert testimony was reliable and properly disclosed when his
“supplemental expert report, combined with his original expert report, gave
[the opposing party] sufficient information . . . .”). Defendants argue that
because the supplemental materials did not change Dr. Staggs’ conclusion,
                                      6
and deposition of Michel, on the expert reports of industrial hygienist

Christopher DePalquale and epidemiologist Dr. Murray Finkelstein, and on

peer-reviewed, published studies.17 Dr. Staggs’ also employs two accepted

methodologies for determining causation: the Bradford-Hill Criteria, and the

criteria of the Helsinki Consensus Report.

      Defendants do not seriously contest that Staggs’ underlying

methodologies are reliable; 18 experts have relied on these techniques in

many asbestos cases to determine causation. See, e.g., Bobo v. Tenn. Valley

Auth., 855 F.3d 1294, 1301 (11th Cir. 2017); Gannon v. United States, 292 F.

App’x 170, 173 n.1 (3d Cir. 2008) (“The Bradford Hill criteria are broadly

accepted criteria for evaluating causation that have been developed by

scientists such as Sir Bradford Hill.” (internal quotation omitted)); Vedros v.

Northrop Grumman Shipbuilding, Inc., No. 11-1198, 2015 WL 4602973, at

*5 (E.D. La. July 29, 2015). Defendants focus instead on the relevancy




they cannot contribute to the reliability of his method. R. Doc. 67-1 at 6. This
conclusion does not follow in logic or in fact. Indeed, a supplemental report
that changes an expert’s conclusion calls into question his reliability,
whereas a consistent opinion does the opposite. See Brennan’s Inc. v. Dickie
Brennan & Co., Inc., 376 F.3d 356, 374-75 (5th Cir. 2004) (holding that a
changed conclusion is “a cause for pause” when evaluating reliability).
17    Id.
18    Id. at 6.
                                        7
requirement of Daubert, namely whether Dr. Staggs reliably applied the

principles to the facts of the case.

      Specifically, defendants attack Staggs’s general causation opinion

because the Helsinki Consensus discusses amphibole asbestos and pleural

mesothelioma, but Michel was exposed to chrysotile asbestos and diagnosed

with peritoneal mesothelioma. 19 First, the Helsinki Consensus specifically

states that “all types of malignant mesothelioma can be induced by asbestos,

with the     amphiboles     showing    greater   carcinogenic potency    than

chrysotile.”20 This conclusion is not limited to pleural mesothelioma or

amphibole asbestos. Further, the Report lists criteria to be considered in the

assessment of occupational etiology, which are also not so limited. These

include conclusions that:

      • The great majority of mesotheliomas are due to asbestos
        exposure.
      • Mesothelioma can occur in cases with low asbestos exposure .
        ...
      • About 80% of mesothelioma patients have had some
        occupational exposure to asbestos, and therefore a careful
        occupational and environmental history should be taken.
      • An occupational history of brief or low-level exposure should
        be considered sufficient for mesothelioma to be designated as
        occupationally related.21



19    R. Doc. 67-1 at 12-15.
20    R. Doc. 67-9 at 3.
21    Id.
                                       8
Michel’s occupational history—which arguably includes exposure to asbestos

in automotive brakes for two to three years at Gulf Bottlers and

approximately a year at Crescent Ford, and then exposure to asbestos in

generator gaskets for twenty-one years 22 at Menge Pump—are substantially

above the “brief” occupational exposure the Report concludes “should be

considered sufficient for mesothelioma to be designated as occupationally

related.” 23 Defendants’ contention the Helsinki Consensus Report criteria

are not relevant to this case is thus incorrect.

      In any event, Dr. Staggs’s general causation testimony clearly considers

both types of asbestos and the possible differences between them. He

acknowledges that, “some scientist[s] believe there’s a big potency difference

and that chrysotile is not nearly as potent as the amphiboles,” but explains,

“that’s a highly debated topic.” 24 He then goes on to cite studies showing that

individuals exposed to chrysotile asbestos showed a “linear dose response”

of increased risk of mesothelioma, 25 and that the relative potencies of

different types of asbestos is unclear. 26 Similarly, Dr. Staggs’s affidavit

states, “[i]t has been demonstrated for decades through scientific study that


22    R. Doc. 93-1 at 28.
23    R. Doc. 77-4 at 3-5.
24    R. Doc. 67-4 at 26.
25    Id. at 26-27.
26    Id.
                                       9
the inhalation of asbestos fibers of all fiber types causes mesothelioma” and

cites twenty-four sources that support this opinion. 27 Dr. Staggs also cites

multiple studies relating to auto-mechanics and asbestos exposure from

brakes specifically.28 Defendants’ allegation that Staggs failed to consider

the types of asbestos and mesothelioma at issue misrepresents the

conclusions of the Helsinki Consensus Report and Dr. Staggs’s testimony.

      Defendants argue that Dr. Staggs’s conclusions are unreliable because

he ignores studies that show no increased risk of mesothelioma among

vehicle and engine mechanics.29 But Dr. Staggs explicitly states that he did

consider these studies in forming his opinion.30 He then goes on to say that

he does not find those studies credible in light of the larger numbers of

studies finding a connection between brake work and engine work and

increased risk of mesothelioma.31 Dr. Staggs also discounted these studies

because they are either biased, industry sponsored, used bad data, or came




27    R. Doc. 73-1 at 3 (emphasis added).
28    R. Doc. 67-4 at 28-29.
29    R. Doc. 67-1 at 14.
30    R. Doc. 67-4 at 29 (“I’ll consider [these studies]. Certainly, I’ll try to
read all the pros and cons of available information . . . .”).
31    Id. (“[I]t’s been shown over and over again that doing that work . . .
creates airborne asbestos at significant concentrations. And so to say
somehow because we’ve taken a few large cohorts that are mixed with people
that don’t always do that same kind of work . . . I just don’t really buy that all
the time.”).
                                      10
to an untenable conclusion. 32 Given that studies on this topic have produced

varied results, and that Dr. Staggs has cited ample support for his

conclusions, the conflicting studies are best addressed during cross-

examination. See Daubert, 509 U.S. at 596 (“Vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of

proof are the traditional and appropriate means of attacking shaky but

admissible evidence.”).

      Defendants also argue that Dr. Staggs did not consider the dose of

asbestos exposure in forming his general causation opinion. 33 But Dr. Staggs

incorporates exposure dosages into his general causation opinion multiple

times in his testimony, as well as in his affidavit. His affidavit states that

“lower range and short term exposures (often characterized as ‘low dose’)

cause mesothelioma,” according to nine cited sources.34 Dr. Staggs also

testified that “even brief or low dose exposures are known to cause

mesothelioma . . . we’ve established that over and over again, over decades .

. . .”35 Defendants’ contention that his general causation opinion does not

consider dose is incorrect.




32    Id. at 37.
33    R. Doc. 67-1 at 12.
34    R. Doc. 73-1 at 7.
35    R. Doc. 67-4 at 25.
                                     11
      With regard to Dr. Staggs’s specific causation opinion, defendants

argue that he did not use objective criteria or a coherent methodology to

arrive at his opinion. 36 They argue that because of his lack of coherent

methodology, Dr. Staggs effectively opines that any asbestos exposure

increases the risk of mesothelioma, and therefore exposure to defendants’

products necessarily caused Michel’s mesothelioma. Defendants point out

that other courts in the Eastern District have rejected this logical leap.37 See

Comardelle v. Pa. Gen. Ins. Co., 76 F. Supp. 3d 628, 634 (E.D. La. 2015);

Vedros v. Northrop Grumman Shipbuilding, Inc., 119 F. Supp. 3d 556, 563

(E.D. La. 2015); Bell v. Foster Wheeler Energy Corp., No. 15-6394, 2016 WL

5847124, at *3 (E.D. La. Oct. 6, 2016).

      Defendants mischaracterize Dr. Staggs’ opinion. Dr. Staggs’ specific

causation opinion has two components. He first opines that, “Michel’s

cumulative exposure to asbestos of all fiber types was the cause of his

malignant mesothelioma.” 38 He further concludes that, “the cumulative

exposures to asbestos from each of the products identified in the testimony

was a substantial contributing factor to the overall cumulative dose of




36    R. Doc. 67-1 at 15-19.
37    Id. at 21-24.
38    R. Doc. 67-6 at 8.
                                      12
asbestos,” and to Michel’s mesothelioma.”39 Dr. Staggs’s methodology on

cumulative exposure is based on differential etiology. 40 Differential etiology,

sometimes referred to as differential diagnosis, is a set of objective criteria

that has been used in many other cases for specific causation opinions.

Johnson v. Arkema, Inc., 685 F.3d 452, 468 (5th Cir. 2012) (holding that

properly performed differential etiology is a reliable method for determining

specific causation); Westberry v. Gislaved Gummi AB, 178 F.3d 257, 263

(4th Cir. 1999) (“[T]he overwhelming majority of the courts of appeals that

have addressed the issue have held that a medical opinion on causation based

upon a reliable differential diagnosis is sufficiently valid to satisfy the first

prong of the Rule 702 inquiry.”).

      Under this methodology, Dr. Staggs (1) identifies potential causes; (2)

determines whether the individual had exposure in a dose similar to one that

caused the disease in other cases; and (3) rules out other potential causes.41

Dr. Staggs testified that there are “almost no other established causes of

mesothelioma, especially in the United States.”         He also testified that

Michel’s level of exposure is equal to the exposure of many others who have




39    Id.
40    R. Doc. 67-4 at 20.
41    Id.
                                       13
developed mesothelioma. 42 Then, to arrive at his opinion that exposure to

each of the defendants’ products significantly contributed to his disease, Dr.

Staggs uses a “semiquantitative” analysis to make a “relative comparison” of

exposure levels.43 He testified that he formed his opinion on whether the

exposures from the individual defendants was a substantial contributing

factor to the overall exposure level based on his personal knowledge and

experience, as well as published literature on the topic:

      [W]hen I look at exposures for a given individual for a specific
      question, specific causation, I correlate those to that individual’s
      overall exposures, not as an absolute number because . . .
      exposure is different in a different context. If someone only has
      a few small exposures, then suddenly that small exposure is a big
      percentage of their exposures. But if someone has a very small
      exposure, and they have a, you know, some other huge exposure,
      then it dwarfs it. In that context, I might consider that trivial to
      that person.44
      Staggs’ methodology is not equivalent to the “anything higher than

background” opinions that other Eastern District courts have excluded. The

specific causation opinions in those cases were inadmissible because the

experts automatically classified any exposure above a baseline level as

significant. See Comardelle, 76 F. Supp. 3d at 634 (expert opined that any

exposure is significant); Vedros, 119 F. Supp. 3d at 563 (expert opined that



42    Id.
43    Id. at 19-20.
44    Id.
                                      14
any exposure above background levels is significant); Bell, 2016 WL

5847124, at *3 (every exposure equivalent to those recognized in the

academic literature as having the potential to increase the statistical risk of

mesothelioma is significant). Here, Dr. Staggs compiled a detailed work

history for Michel, and his opinion is based on a relative comparison of the

exposures based on this history.45 This methodology is not, as defendants

contend, based on what a jury would believe, 46 nor is it impermissible

because it defines the level at which an exposure becomes significant on a

case by case basis. Dr. Staggs is not required to announce a minimum level

at which an exposure becomes significant in order to form an admissible

specific causation opinion. Because Dr. Staggs’s expert opinion is both

reliable and relevant, the Court denies defendants’ motion to exclude or limit

his testimony.




45    R. Doc. 67-6 at 3-7, 8.
46    See R. Doc. 67-1 at 18; R. Doc. 93 at 1. The discussion of what a jury
would believe arose only after defendants introduced this line of questioning
during Dr. Staggs’s deposition. Dr. Staggs’s methodology, as he testified, is
to make a relative comparison of exposures, not to merely guess at what a
jury would believe. Defendants distort Staggs’ specific causation testimony
by taking these statements out of the context of his testimony as a whole.
                                     15
     B.    Motion to Exclude or Limit Dr. Murray Finkelstein’s
           Testimony
     Defendants argue that the Court should exclude Dr. Murray

Finkelstein’s testimony because his opinions are the product of unsound

methodology. 47 Dr. Finkelstein is an epidemiologist who proposes to testify

that Michel developed mesothelioma as a result of his exposure to asbestos

contained in friction products and gaskets.48 His opinions rely on numerous

published studies demonstrating the connection between asbestos and

mesothelioma, 49 which can be a reliable methodology under Daubert. See

Daubert, 509 U.S. at 593-94.

     Defendants first attack Dr. Finkelstein’s calculations of the levels of

asbestos to which Michel was exposed during his work with defendants’

products. They argue that his methodology for calculating exposure, in

which he multiplied the estimated amount of exposure per task by the

amount of time that Michel estimated that he spent doing that task, is

unreliable because minor changes to the inputs have a major change on the

overall level of asbestos exposure, and because they allege that his




47   R. Doc. 68-1 at 1.
48   R. Doc. 72 at 3-4.
49   See R. Doc. 68-2 at 17-19.
                                    16
calculations contain mathematical errors.50 They also challenge the whole

methodology as untested and unsubstantiated. 51

      Defendants’ assertion that Finkelstein’s methodology is untested and

unsubstantiated is incorrect—plaintiffs have pointed to at least one

published, peer-reviewed article that used the same methodology to evaluate

exposure, which refers to this method as a way that lifetime exposure to

asbestos is “often expressed.” 52 Although this study did not calculate risk

percentages for the exposure rates it measured, it measured exposures the

same way, and it states that “[c]umulative occupational exposures are often

used when attempting to characterize the plausible lifetime cancer risk for

asbestos,” indicating that Dr. Finkelstein’s calculation of risk is a commonly

accepted way to connect exposure levels to incidences of cancer. 53 Potential

mistakes in Dr. Finkelstein’s application of an accepted methodology do not

warrant the exclusion of his testimony, although they can be a fertile ground

for cross-examination. See Paz v. Brush Engineered Materials, Inc., 555

F.3d 383, 388 (5th Cir. 2009) (“The proponent of an expert’s testimony need

not prove the testimony is factually correct, but rather need only prove by a




50   R. Doc. 68-1 at 6-8.
51   Id. at 9.
52   See R. Doc. 72-3 at 4.
53   Id.
                                     17
preponderance of the evidence the testimony is reliable.”). In addition, he

need not calculate an exact concentration of asbestos to which the plaintiff

was exposed, because the law does not require plaintiffs to supply an exact

exposure level to prevail. Vedros v. Northrop Grumman Shipbuilding, Inc.,

No. 11-1198, 2015 WL 3916248, at *4-*5 (E.D. La. June 25, 2015) (holding

that expert testimony was reliable even though he did not calculate the

concentration of asbestos to which plaintiff was exposed because “the Court

must consider the difficulty involved in conducting such calculations, due to

the substantial amount of time that has passed,” and because such

calculations are not required as long as “a plaintiff has . . . sufficient evidence

to raise a genuine issue of material fact regarding his exposure to asbestos”).

      Defendants next argue that Dr. Finkelstein’s conclusion that chrysotile

brake and gasket dust translate to the peritoneum is not supported by the

studies that Dr. Finkelstein cites.54 Dr. Finkelstein cites two studies in

support of his conclusion that asbestos fibers translocated to Michel’s

peritoneum and thereby caused his peritoneal mesothelioma: a study that

measured the translocation of asbestos from brake pads manufactured with

chrysotile asbestos into the lung and pleura of rats (the Bernstein study), and

a study that tested for asbestos in tissue from various parts of the body in


54    R. Doc. 68-1 at 9-12.
                                        18
individuals diagnosed with mesothelioma (the Dodson study).55 Defendants

contend that the Bernstein study is insufficient support for Dr. Finkelstein’s

conclusion because the fibers in that study translocated only to the pleura,

not to the peritoneum. 56 But Dr. Finkelstein need not rely on the Bernstein

study to support his opinion that the asbestos fibers translocated to the

peritoneum specifically, because he relies on the Dodson study for this

principle. The Bernstein study merely shows that chrysotile asbestos, the

type of asbestos to which Michel was allegedly exposed, can translocate. It

is a relevant source for that purpose.

      Defendants also argue that the Dodson study is inapplicable because

there was no evidence of asbestos in the peritoneum of the only mechanic

studied. 57 This is irrelevant because a sample size of one is too small to

provide convincing evidence in either direction. Rather than focusing on

mechanics specifically, Dr. Finkelstein relies on the Dodson study for the

general principle that asbestos fibers translocate to the peritoneum when

inhaled, which is indeed the conclusion of that study. 58 The studies on which

Dr. Finkelstein relies are therefore relevant support for his opinion that




55    See R. Doc. 72-4; R. Doc. 72-6.
56    R. Doc. 91 at 6.
57    R. Doc. 68-1 at 11-12.
58    See R. Doc. 72-6.
                                         19
asbestos translocated to Michel’s peritoneum and thereby caused his

peritoneal mesothelioma.

       Defendants argue that Dr. Finkelstein’s specific causation testimony,

like   Dr.   Staggs’s   testimony,   should   be   excluded   because    it   is

indistinguishable from the “any exposure above background” theory that

other Eastern District courts have rejected. 59 As already explained, these

cases disallowed theories of specific causation that took any exposure above

background levels or at any level that could increase risk of disease as

substantially contributing to a plaintiff’s illness. Dr. Finkelstein explicitly

testified that he does not believe that any exposure above background levels

or that any exposure that causes risk was therefore a substantial factor in

causing Michel’s disease.60 When asked whether he believes that every

asbestos exposure contributes to a person’s contraction of mesothelioma, he

answered, “No, I believe that all exposures contribute to the risk of

developing mesothelioma.”61 He then distinguished increased risk from

causation.62 Dr. Finkelstein’s answer explicitly addresses the concern in

Comardelle and similar cases.        He instead bases his specific causation




59     R. Doc. 68-1 at 17-23.
60     See R. Doc. 68-3 at 47-48.
61     Id. at 47.
62     Id. at 48.
                                       20
opinion on changes in risk that cancer control agencies such as the Cancer

Control Agency of Ontario and the National Cancer Institute of the United

States consider significant. 63 His causation opinion is different than the

previously excluded theories, and it is sufficiently reliable under Daubert.

      Finally, Defendants argue that Dr. Finkelstein lacks support for his

contention that the chrysotile asbestos in defendants’ products was

contaminated with tremolite. 64 They further argue that, even if it were

contaminated, the literature that Dr. Finkelstein relies on to establish the

link between tremolite asbestos and peritoneal mesothelioma is flawed. 65

Michel testified to working with Bendix brake products while he was a

mechanic at Gulf Bottlers, where he serviced mostly Ford trucks. 66 Dr.

Finkelstein asserts that Michel was exposed to tremolite asbestos during his

work with Bendix brakes because he “ha[s] seen purchase orders confirming

that Canadian asbestos was used in the manufacture of friction products” at

certain plants producing Bendix brake products. 67        In addition to his




63   R. Doc. 68-3 at 27-28.
64   R. Doc. 68-1 at 12-13.
65   Id. at 13-14.
66   R. Doc. 91-1 at
67   R. Doc. 68-2 at 7. Plaintiffs have also attached an affidavit from Dr.
Finkelstein, stating that Bendix brakes contained tremolite asbestos, to their
response in opposition to defendants’ motion. See R. Doc. 72-2. Dr.
Finkelstein’s conclusions in his affidavit essentially duplicate the
                                     21
firsthand knowledge, Dr. Finkelstein relies on a published study by Compton

and Millette that measured tremolite asbestos in a Bendix brake shoe. 68

Michel’s deposition testimony, Dr. Finkelstein’s knowledge of Bendix

asbestos suppliers, and the Compton and Millette study constitute a reliable

basis for Dr. Finkelstein’s opinion that Michel was exposed to tremolite

asbestos.

      Defendants’ argument that no established link exists between

tremolite asbestos and peritoneal mesothelioma is directly contrary to their

core defense that chrysotile asbestos is less harmful and less likely to

translocate than amphibole asbestos.        Tremolite asbestos is a type of

amphibole,69 which defendants themselves describe as, “more likely to

translocate to the peritoneal space than . . . chrysotile’s fibers.”70 Defendants

have also asserted that, “published literature shows that fiber counts of

amphiboles are higher than fiber counts of chrysotiles found in the

mesentery omentum of asbestos exposed individuals” citing the Dodson




information contained in Dr. Finkelstein’s initial report, so the Court need
rely only on the initial report.
68    Id.
69    See      Tremolite,       Merriam-Webster,     https://www.merriam-
webster.com/dictionary/tremolite (last visited Jan. 7, 2019) (defining
tremolite as “a white or gray mineral of the amphibole group that is a silicate
of calcium and magnesium”).
70    R. Doc. 67-4 at 36.
                                      22
study in particular as support for this premise. 71      In other words, by

defendants’ own account, tremolite, as an amphibole, is more biopersistent

and thus more likely than chrysotile to translocate from the lungs to the

stomach, thereby causing peritoneal mesothelioma. Accordingly, the Court

does not find merit in defendants’ argument that the link between tremolite

and peritoneal mesothelioma has not been sufficiently established. To the

extent that defendants take issue with the particular studies that Dr.

Finkelstein cites to establish this connection, they can make their points

through cross-examination.

      C.    Motion to Exclude Christopher Depasquale’s Expert
            Testimony
      Defendants argue that the Court should exclude the opinions of

plaintiffs’ industrial hygienist, Christopher Depasquale, because his

methodology is unreliable, and because his testimony will not assist the

jury.72 Depasquale seeks to testify to Michel’s asbestos exposure levels, using

comparisons to the levels given in published studies for mechanical work

similar to Michel’s.73 Depasquale quantifies exposure levels and assesses




71    Id.
72    R. Doc. 69-1 at 5.
73    R. Doc. 69-2 at 8.
                                      23
risk, which provides a foundation for other expert testimony and for the jury,

rather than offering a causation opinion himself.74

      Defendants argue that Depasquale’s testimony will not be helpful to

the jury because plaintiffs’ other experts do not rely on his opinion in forming

their own causation opinions, and because he does not opine on Michel’s

cumulative asbestos exposure, which is the figure upon which the other

experts base their causation opinions. 75 First, Dr. Staggs’s supplemental

expert report states that he relied on Depasquale’s report in forming his

opinions.76 Second, Depasquale’s testimony is helpful to a jury even if other

experts do not rely on it, because Depasqule quantifies asbestos exposure

levels from each defendant.       These exposure levels speak to whether

exposure from a particular defendant’s products substantially contributed to

Michel’s injury. See Hennegan, 837 So. 2d at 102-03. Defendants’ claim that

Depasquale’s testimony is not useful because he does not calculate a

cumulative exposure level is refuted by the fact that most published studies

and OSHA similarly calculate risk based on air concentration metrics rather




74    R. Doc. 69-3 at 35.
75    R. Doc. 69-1 at 8-10.
76    R. Doc. 67-6 at 7.
                                      24
than a cumulative exposure level. 77 Depasquale can more effectively opine

on risk if his calculations match the metrics that OSHA uses to give

guidelines for workplace safety, which he uses as a comparator. Defendants’

argument that Depasquale’s testimony is unhelpful to the jury is therefore

meritless.

     Defendants argue that Depasqule’s lack of brand-specific information

in forming his opinion on the level of asbestos Michel was exposed to in his

work on gaskets renders it irrelevant.78 In forming his opinion on Michel’s

exposure through gasket work, Depasquale relies on studies of asbestos in

the removal of gaskets from industrial flanges rather than automotive

engines.79 But Depasquale testified that his reason for relying on these

studies is that they involved work and techniques that were most similar to

the work that Michel did on gaskets. 80 In addition, Depasquale testified that

some of the gaskets studied are likely smaller than those with which Michel

worked, so the asbestos exposure would have been smaller than Michel’s

actual exposure.81 The exact specifications of defendants’ particular gaskets


77   R. Doc. 69-3 at 50, 53; Occupational Safety and Health Administration
(OSHA), Asbestos-Automotive Brake and Clutch Repair Work, (July 26,
2006), https://www.osha.gov/dts/shib/shib072606.html.
78   R. Doc. 69-1 at 11.
79   Id. at 12.
80   R. Doc. 69-3 at 72-73.
81   Id. at 74.
                                    25
that Michel worked on are unknown. Depasquale has used data as close as

possible based on the information available, a technique that other courts on

the Eastern District have endorsed for exposure reconstruction assessments.

See Smith v. Union Carbide Corp., No. 13-6323, 2015 WL 575315, at *3 (E.D.

La. Feb. 11, 2015); see also Verdos, 2015 WL 3916248, at *4 (holding that

motions in limine seeking to exclude testimony because it does not establish

that a plaintiff was exposed to significant asbestos from a particular

defendant’s products is inappropriate and should instead be addressed in a

motion for summary judgment). The gasket studies are relevant and reliable

data for Depasquale’s gasket opinion.

      Defendants make a similar argument with regard to Depasquale’s

friction product opinions. 82   But defendants point to no jurisprudence

requiring an expert opinion to be based on studies about their exact

products. Relying on data from published studies of similar products being

used in similar ways, especially when defendants cannot point to significant

inaccuracies in these comparisons, is sufficient for reliability purposes. See

id.

      Defendants also argue that Depasquale’s testimony is cumulative,

prejudicial, and lacks probative value under Federal Rule of Evidence 403,


82    R. Doc. 69-1 at 13.
                                     26
for the same reasons it argued that his methodology was unreliable.83 But

Depasquale’s testimony is not cumulative of Dr. Finkelstein because he is an

industrial hygienist with experience testing asbestos emissions, not an

epidemiologist. Having established that his methods are reliable, the Court

finds that Depasquale’s testimony is more probative than prejudicial under

Federal Rule of Evidence 403. Accordingly, the Court denies defendants’

motion to exclude or limit his testimony.



IV.   CONCLUSION

      For the foregoing reasons, defendants’ motions to exclude or limit Dr.

Brent Staggs’ testimony, Dr. Murray Finkelstein’s testimony, and

Christopher Depasquale’s testimony are DENIED.




        New Orleans, Louisiana, this _____
                                      7th day of January, 2019.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




83    Id. at 17-18
                                     27
